DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Status of Claims
Claims 1-20 are pending, with claims 1 and 14 currently amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US PG-Pub No.: 2011/0220901 A1, hereinafter, “Ha”).
Regarding claim 1, Ha discloses a display panel (see Ha, FIG. 10) comprising:
a substrate (1, FIG. 10) comprising a first display area (there are a plurality of pixels, as disclosed in ¶ [0050], the outer surrounding pixels is a first display area) and a second display area (middle pixels) surrounded by the first display area;
an insulating layer (218, ¶ [0070]) including an organic insulating material (¶ [0070]):
a plurality of first light-emitting elements (FIG. 10 shows one) in the first display area (outer surrounding pixels);
a plurality of second light-emitting elements (FIG. 10 shows one) in the second display area (middle pixels), the second light-emitting elements comprising light-emitting elements separated from one another to define transmission areas (TA, FIGs. 10 and 6); and
a photorefractive portion (25 on the right side of 234, FIG. 10 and ¶ [0045]) in each of the transmission areas (TA, FIG. 10),
wherein the photorefractive portion (25 on the right side of 234) comprises:
a first surface (bottom surface) facing the substrate (1), and 
a second surface (top surface) opposite the first surface (bottom surface), and
wherein a distance between the substrate (1) and a central portion of the second surface (top surface) is greater than a distance between the substrate (1) and an edge of the second surface (top surface, FIG. 10).

Regarding claim 5, Ha discloses the display panel of claim 1, wherein the photorefractive portion (25 on the right side of 234) in each of the transmission areas (TA) comprises a plurality of portions (“portions” is a broad limitation, FIG. 10).

Regarding claim 6, Ha discloses the display panel of claim 1, wherein the second surface (top surface) comprises a curved surface (FIG. 10).

Regarding claim 7, Ha discloses the display panel of claim 6, wherein, in the second surface (top surface) of the photorefractive portion (25 on the right side of 234), the central portion includes a flat surface and the edge includes the curved surface (FIG. 10).

Regarding claim 14, Ha discloses an electronic device (see Ha, FIG. 10) comprising:
a display panel (FIG. 10 shows one pixel, but there are a plurality of pixels, as disclosed in ¶ [0050]) comprising a first display area (outer surrounding area) and a second display area (middle area) surrounded by the first display area; and
an electronic component (TR2, FIG. 10) corresponding to the second display area of the display panel,
wherein the display panel comprises:
a substrate (1, FIG. 10);
an insulating layer (218, ¶ [0070]) including an organic insulating material (¶ [0070]):
a plurality of first light-emitting elements (pixels in the outer surrounding area) in the first display area;
a plurality of second light-emitting elements (pixels in the middle area) in the second display area, the second light-emitting elements comprising light-emitting elements separated from one another to define transmission areas (TA, FIGs. 10 and 6); and
a photorefractive portion (25 on the right side of 234, FIG. 10) in each of the transmission areas (TA, FIG. 10),
wherein the photorefractive portion (25 on the right side of 234) comprises:
a first surface (bottom surface) facing the substrate (1); and
a second surface (top surface) opposite the first surface (bottom surface), and
wherein a distance between the substrate (1) and a central portion of the second subface (top surface) is greater than a distance between the substrate (1) and an edge of the second surface (top surface, FIG. 10).


Regarding claim 17, Ha discloses the electronic device of claim 14, wherein the second surface (top surface) of the photorefractive portion (219) comprises a convex surface (FIG. 10).

Regarding claim 20, Ha discloses the electronic device of claim 14, wherein the electronic component (TR2) comprises an imaging device or a sensor (TR2 comprises a current sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US PG-Pub No.: 2011/0220901 A1, hereinafter, “Ha”), as applied to claims 1 and 14 above.
Regarding claim 2, Ha discloses the display panel of claim 1, further comprising a capacitor electrode (220a, ¶ [0068]) corresponding to the second light-emitting elements (FIG. 10 shows both the first and the second light-emitting elements) and wirings (217b+216b, ¶ [0066]) electrically connected to the second light-emitting elements respectively (FIG. 10).
Ha is silent regarding that the capacitor electrode (220a) is a light-blocking layer.
However, Ha discloses that an electrode (221) is made of a light-blocking layer (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ha’s capacitor electrode (220a) with a light-blocking metal, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 3, Ha discloses the display panel of claim 2, wherein the light-blocking layer (220a) is on the substrate (1) and under the second light-emitting elements and the wirings (217b, FIG. 10).

Regarding claim 4, Ha discloses the display panel of claim 2, wherein the light-blocking layer (220a) comprises metal (see statement above regarding claim 2) or a black pigment or dyes.

Regarding claim 13, Ha discloses the display panel of claim 1, further comprising an encapsulation layer (23, FIG. 10) covering the first light-emitting elements and the second light-emitting elements.
Ha is silent in the same embodiment that the encapsulation layer (23) comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer.
However, Ha discloses in another embodiment (Ha, FIG. 3) that an encapsulation layer (26) comprises at least one inorganic encapsulation layer (silicon oxide, ¶ [0047]) and at least one organic encapsulation layer (epoxy, ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the encapsulation layer (23) comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer, in order to prevent contamination (¶ [0047]).

Regarding claim 15, Ha discloses the electronic device of claim 14, further comprising a capacity electrode (220a, ¶ [0068]) between the substrate (1) and wirings (217b+216b, FIG. 10), the capacity electrode (220a) corresponding to the second light-emitting elements and the wirings (217b+216b) that are electrically connected to the second light-emitting elements respectively (FIG. 10).
Ha is silent regarding that the capacitor electrode (220a) is a light-blocking layer.
However, Ha discloses that an electrode (221) is made of a light-blocking layer (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ha’s capacitor electrode (220a) with a light-blocking metal, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US PG-Pub No.: 2011/0220901 A1, hereinafter, “Ha”), as applied to claim 1 above, and further in view of Baek et al. (US PG-Pub No.: 2018/0156951 A1, hereinafter, “Baek”).
Regarding claim 8, Ha discloses the display panel of claim 1.
Ha is silent regarding that the photorefractive portion (in order to meet this claim limitation, the photorefractive portion is 232 in FIG. 10) has a refractive index in a range of 1.4 to 1.7. 
However, Ha discloses that the photorefractive portion 232 is a black matrix and Baek discloses that a black matrix with a refractive index of 1.67 (¶ [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ha’s photorefractive portion, which is a black matrix, with a refractive index of 1.67, as taught by Baek, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US PG-Pub No.: 2011/0220901 A1, hereinafter, “Ha”), as applied to claim 1 above, and further in view of Son et al. (US PG-Pub No.: 2008/0044761 A1, hereinafter, “Son”).
Regarding claim 9, Ha discloses the display panel of claim 1.
Ha is silent regarding that the photorefractive portion (in order to meet this claim limitation, the photorefractive portion is 232 in FIG. 10) includes an organic insulating material.
However, Ha discloses that the photorefractive portion 232 is a black matrix and Son discloses that a black matrix includes an organic insulating material (¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ha’s photorefractive portion, which is a black matrix, comprising an organic insulating material, as taught by Son, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US PG-Pub No.: 2011/0220901 A1, hereinafter, “Ha”), as applied to claim 14 above, and further in view of Baek et al. (US PG-Pub No.: 2018/0156951 A1, hereinafter, “Baek”) and Kim et al. (US PG-Pub No.: 2014/0183472 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 19, Ha discloses the electronic device of claim 14, further comprising an encapsulation layer (23, FIG. 10) covering the first light-emitting elements and the second light-emitting elements.
Ha is silent regarding the encapsulation layer comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer, wherein a refractive index of the photorefractive portion is greater than a refractive index of the substrate and a refractive index of the encapsulation layer.
However, Ha discloses in another embodiment (Ha, FIG. 3) that an encapsulation layer (26) comprises at least one inorganic encapsulation layer (silicon oxide, ¶ [0047]) and at least one organic encapsulation layer (epoxy, ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the encapsulation layer (23) comprising at least one silicon oxide inorganic encapsulation layer and at least one organic encapsulation layer, in order to prevent contamination (¶ [0047]). 
Ha is silent regarding that the refractive index of the photorefractive portion is greater than a refractive index of the substrate (1) and a refractive index of the encapsulation layer (silicon oxide).
However, Ha discloses that the photorefractive portion (in order to meet this claim limitation, the photorefractive portion is 232 in FIG. 10) is a black matrix, Baek discloses that a black matrix with a refractive index of 1.67 (¶ [0085]), and Kim discloses an electronic device (see Kim, FIG. 1A), comprising a glass substrate (110A, ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ha’s black matrix 232 with a refractive index of 1.67, as taught by Baek; and form Ha’s substrate with glass, as taught by Kim, since the selection of a known material (black matrix with 1.67 refractive index and glass) based on its suitability for its intended use (to form a black matrix or a display substrate) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the refractive index of the photorefractive portion is greater than a refractive index of the substrate (glass with 1.5) and a refractive index of the encapsulation layer (silicon oxide with 1.5).

Allowable Subject Matter
Claims 10-12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892